Citation Nr: 1824979	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  11-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected hepatitis C.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1970 to July 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of that hearing is of record.

In March 2016, the Board granted service connection for PTSD with major depression, and remanded the hepatitis C and TDIU claims for further development.  

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the PTSD claim, the Board notes that a June 2016 rating decision effectuated the grant of service connection, and assigned an initial rating of 50 percent effective from October 21, 2008.  Thereafter, the Veteran submitted a timely Notice of Disagreement (NOD) in July 2016 contending that a higher rating was warranted for this disability.  Indeed, in a February 2018 statement, the Veteran's attorney highlighted that in July 2016 the Veteran had submitted an NOD.  However, the record does not reflect a Statement of the Case (SOC) has been promulgated on this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  

As to the other appellate issues, the Board notes that the Veteran' attorney contended in a January 2018 statement that the recent December 2017 VA examination of the service-connected hepatitis was inadequate in that it failed to address certain aspects of the Veteran's condition.  In addition, it was indicated that the Veteran does experience incapacitating episodes, but the examiner stated there were no such episodes.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to accord the Veteran a new examination for his service-connected hepatitis.

The Board observes that resolution of the hepatitis C claim may affect whether the Veteran is entitled to a TDIU.  As such, these issues are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the hepatitis C claim has been completed.

The Board further notes that while the issue of entitlement to a higher initial rating for the PTSD is not presently before it for review, it appears the evidence of record may not accurately reflect the current severity of this disability, particularly with respect to its impact on his employability.  As such, the Board finds that an examination of his PTSD is also required to evaluate his TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with a Statement of the Case as to the issue of entitlement to an initial rating in excess of 50 percent for his PTSD with major depression.  The Veteran should be advised of the time period in which to perfect an appeal as to this claim.

2.  Request the names and addresses of all medical care providers who have recently treated the Veteran for his service-connected hepatitis C and PTSD with major depression, to include the period from December 2017.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.  After securing any necessary release, the RO should obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hepatitis C and PTSD with major depression symptoms, as well as the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded examinations to evaluate the current severity of his service-connected hepatitis C and PTSD with major depression.  The claims folder should be made available to the examiner(s) for review before the examination(s).

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the hepatitis C and TDIU issues in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC on these issues in February 2018, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

